Citation Nr: 1038482	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-08 198	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to exposure to chemical herbicides.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1960 to June 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which inter alia, denied the Veteran's claim of 
entitlement to service connection for a respiratory disorder, 
including as due to exposure to chemical herbicides. 


FINDING OF FACT

On September 29, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In signed 
correspondence dated in August 2010 and received by VA in 
September 2010, the appellant has expressly withdrawn his appeal 
of a December 2005 rating decision that denied service connection 
for a respiratory disorder, including as due to exposure to 
chemical herbicides.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal of the December 2005 rating decision with respect to 
the issue of entitlement to service connection for a respiratory 
disorder, including as due to exposure to chemical herbicides, is 
dismissed.



		
BERNARD T. DOMINH
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


